Title: To George Washington from Peter Muhlenberg, 3 July 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Cumberland Courthouse July 3d 1782
                  
                  By the post before the last I did myself the Honor to enclose Your Excellency, a return of the Military Stores in this State, showing, agreable to Your Excellencys directions, by whose Order any Stores had been Issued since the first of February last.  I am apprehensive that the Letter enclosing this return went in the Mail, which was carried off by the refugees in Maryland, should this be the case I will imediately forward another.
                  The Assembly during their present Sitting have passed an Act for raising 3000 Men imediately, & from the plan they have adopted I flatter myself, we shall meet with better success than heretofore:  We have now about 150 Men at this post (besides the Sick & Those under inoculation) ready to March but have been detaind, partly for want of Orders from General Greene, from whom I have not recd  a Line since my being at this post, but more by being dissappointed of the promisd Clothing;  I have wrote to General Lincoln on the Subject, but have heard nothing of them since I received your Excellencys Letter of the 12th of March—should General Greene order them to March before the Clothing arrives, He will be astonishd to see so ragged a Corps coming from Virginia.  I have the Honor to be with the highest respect Your Excellencys Most Obedt humble Servant
                  
                     P: Muhlenberg
                  
               